Citation Nr: 0101333	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran had active duty service under honorable 
conditions from July 1965 to December 1966.  

The veteran's military personnel records show that he 
reenlisted in the Army in April 1967 under the name James 
Johnson, Jr.  On or about September 1, 1967, the veteran went 
AWOL and was ultimately dropped from the rolls as a deserter.  
While in an AWOL status as James Johnson, Jr., he reenlisted 
again under the name Howard Brooks and, subsequently, went 
AWOL on November 30, 1967.  He was later discharged under 
other than honorable conditions in August 1968 due to 
fraudulent entry.  

Another reenlistment in the Army in December 1969 and an 
enlistment in the Marine Corps in March 1974 were also 
subsequently voided.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the RO.  

By way of history, the Board notes that the record reflects 
final denials of the veteran's PTSD claim prior to June 1996; 
however, the RO did not discuss the issue of whether new and 
material evidence had been submitted to warrant reopening the 
claim.  The Board, however, is required to consider the issue 
of finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 
1 (1995).  

Accordingly, the issue has been recharacterized as shown on 
the previous page to reflect the Board's initial 
consideration of the veteran's claim on a finality basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether the 
veteran would be prejudiced by lack of such notice.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-
92 (1993).  

In the instant case, the Board concludes that the veteran 
would not be prejudiced by such an action in that the 
decision herein reopens the claim.  



FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In June 1987, the RO denied the veteran's claim of 
service connection for PTSD; in the absence of a timely filed 
appeal, that decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for PTSD and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented.  




CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claim of service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 20.1103 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a),(b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  The veteran is provided a period of 60 
days (or the remainder of the one-year period from the date 
of mailing of notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The United States Court of Appeals for Veterans Claims 
(Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
has held that the Board must perform a three-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

In June 1987, the RO denied entitlement to service connection 
for PTSD and provided the veteran with notification of that 
decision and his appellate rights.  In the absence of a 
timely filed appeal, that decision became final.  

The evidence of record at the time of the June 1987 rating 
decision included:  the veteran's service medical and 
personnel records; private medical records documenting 
treatment for schizophrenia; a stressor statement prepared by 
the veteran; and a VA psychiatric examination report dated in 
April 1984 which included diagnoses of dysthymic disorder and 
alcoholism.  

The evidence received since the June 1987 rating decision 
includes numerous VA treatment reports which document a 
diagnosis of PTSD based on his service in the Republic of 
Vietnam; lay statements offered in support of his claim; 
additional statements and the hearing testimony of the 
veteran; and materials obtained from the U.S. Army & Joint 
Services Environmental Support Group (currently known as the 
US Armed Services Center for Research of Unit Records 
(USASCRUR)) in response to a request from the RO.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of her claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened.  The Board must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes in this regard that there has been a 
significant change in the law during the pendency of this 
appeal.  As indicated above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384(1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since service.  The veteran in this 
regard must be instructed to submit all 
competent evidence that tends to support 
his assertions that he suffers from PTSD 
due verifiable stressors during his 
military service.  The RO should request 
the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  Following completion of the 
development requested hereinabove and any 
other development deemed necessary, the 
RO should review the veteran's claim.  
The RO in this regard must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



